Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each reel station comprising a plurality of shafts set forth in claim 3, the motorized drive mechanism set forth in claim 8, the computing platform set forth in claim 9, the hydraulically powered tool set forth in claim 10, the interlock comprising the electronic or mechanical interlock mechanism set forth in claims 16-17, the reel hanger set forth in claim 18, and one or more panels and one or more friction hinges set forth in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16, it is not clear what structure is set forth by “the chain dispensing unit configured to store, move or dispense chain from each reel by using a single control” since the drive mechanism 30 of the instant application merely drives the station carousel 28 to position a reel for dispensing but does not appear to actually dispense chain from each reel.
In claim 3, it is not clear what structure is set forth by “each reel station comprises a plurality of shafts to support the reels” since it appears that each reel station only has a single shaft 24 attached to the respective reel station by self-leveling shaft holders 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 16-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2008/0223970).
Regarding claim 1, Taylor teaches all the positively recited elements of the invention including a chain management system comprises: 
a chain dispensing unit (e.g., 100) including a rotatable station carousel (e.g., 10) configured to hold a plurality of reels (e.g., 50) on opposing reel stations (e.g., 30, Fig. 1), the chain dispensing un	it configured to store, move or dispense chain from each reel by using a single control (e.g., 40); and 
 a chain cutting device (e.g., 200) configured to disassemble or cut chain from the reels to form customized strand lengths (e.g., Fig. 8). 
Regarding claim 2, Taylor teaches a plurality of reel stations (e.g., 30, Fig. 1) extending radially from a central axis about which the station carousel rotates (e.g., Fig. 1).

Regarding claim 4, Taylor teaches the plurality of reel stations includes three or more reel stations (e.g., Fig. 6).
Regarding claim 5, Taylor teaches each reel station being configured to support two or more reels (e.g., paragraph [0018]).
Regarding claim 6, Taylor teaches a drive mechanism (e.g., 40) to rotate the station carousel (e.g., paragraph [0017]).
Regarding claim 7, Taylor teaches the drive mechanism is a manually controlled drive mechanism (e.g., via 41).
Regarding claim 8, Taylor teaches the drive mechanism is a motorized drive mechanism (e.g., via 42).
Regarding claims 16-17, Taylor all the positively recited elements of the invention including a chain management system comprises: 
a chain dispensing unit (e.g., 100) including a rotatable station carousel (e.g., 10) configured to hold a plurality of reels (e.g., 50) on opposing reel stations (e.g., 30, Fig. 1), the chain dispensing un	it configured to store, move or dispense chain from each reel by using a single control (e.g., 40); and 
 a chain cutting device (e.g., 200) configured to disassemble the chain into customized strand lengths (e.g., Fig. 8), the chain cutting device comprising an interlock comprising a mechanical interlock mechanism (e.g., a pin, unlabeled on Fig. 1, see paragraph [0016] and EZ BreakerTM video at .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Lazaro (US 4,367,852).
Taylor discloses the invention substantially as claimed except for the drive mechanism being controlled by a user input is via a computing platform.  Lazaro teaches a wire spool holding and positioning apparatus including a control console having a control panel (e.g., 51) used by an operator to select a desired spool row via a motor controller (e.g., 70).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lazaro in order to provide a control computing platform on Taylor to conveniently positioning a desired reel station for use. 
Claims 10-15, 18, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claim 10, Taylor fails to explicitly teach a hydraulically powered tool. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a hydraulically powered tool on Taylor since the examiner takes Official Notice on the use of hydraulically powered cutting tool as old and well known in the art for the purpose of providing a powered tool.  Hayes shows an example.
Regarding Claim 11, Taylor teaches a frame assembly (e.g., 20) to support the station carousel (rotating mechanism 10, Fig 1) but fails to explicitly teach one or more adjustable levelers to interface with an underlying surface.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the legs to be adjustable on Taylor since the examiner takes Official Notice on the use of adjustable levelers as old and well known in the art for the purpose of accommodating non planar underlying surface. Larson and Ipatenco show examples.  It is further noted that the provision of adjustability, where needed, involves only routine skill in the art.  
Regarding claim 12, the modified Tayler teaches one or more cross-bars (e.g., 22 of Taylor) with legs (e.g., 24 of Taylor) having sufficient height and separation to allow forks of a forklift but fails to explicitly teach the cross-bar(s) is adjustable.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-bars of Taylor to be adjustable since the examiner takes Official Notice on the use of adjustable cross bar as 
Regarding claim 13, the modified Taylor fails to explicitly teach a drip pan to catch debris or oil.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a drip pan on the modified Taylor since the examiner takes Official Notice on the use of drip pan as old and well known in the art for the purpose of catching debris of an operation.  Larson and Ipatenco show examples.
Regarding claim 14, Tayler teaches a support frame (e.g., a 300) but fails to explicitly teach one or more lockable casters to provide for transportation or positioning of the cutting device. |However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ lockable casters on Taylor since the examiner takes Official Notice on the use of lockable casters as old and well known in the art forth the purpose of easy transport form one location to another location.  Rodriquez and CN 206084698 show examples.
Regarding claim 15, the modified Taylor fails to explicitly teach a catch pan to catch loose chain components.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a drip pan on the modified Taylor since the examiner takes Official Notice on the use of catch pan as old and well known in the art for the purpose of catching the workpiece during an operation.  CN 206084698 shows an example.

Regarding claim 20, Taylor fails to explicitly teach a removable catch pan to catch debris or oil.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a drip pan on the modified Taylor since the examiner takes Official Notice on the use of removable catch pan as old and well known in the art for the purpose of catching debris of an operation.  Ipatenco show examples.
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Weber (US 3,036,608).
Regarding claim 19, Taylor teaches a cutting tool (e.g., 200 of Taylor) but fails to explicitly teach one or more panels mounted via one or more friction hinges.  Weber teaches a power tool including a cutting tool (e.g., 63) being enclosed by one or more panels (e.g., 17) mounted to a device via one or more friction hinges (e.g., 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ one or more panels mounted via one or more friction .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dent, Hayes, Ipatenco, and Rodriguez are cited to shoe related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724